Honorable J. 0. Ward
County Attorney
Hutchinson County
Borger, Texas

Dear Sir:                                   Opinion No. O-7293
                                            Re: May the qualified voters of
                                                 a consolidated school district,
                                                 such consolidation comprising
                                                 an independent school district
                                                 and a common school district,
                                                 cast their vote for a county
                                                 school trustee at large in an
                                                 election for County School
                                                 Trustees?

            We have received your letter of July 12, 1946, reading as follows:

            "In requesting an opinion from you on a question of the
            school laws of this State, I respectfully submit the Pol-
            lowing:

            "STATEMENT OF FACTS

            "1. The Pantex Common School District and the Borger In-
            dependent School District consolidated their school dis-
            tricts in May 1945.

            "2. A dispute has arisen concerning the right of the vo-
            ters of this consolidated school district to cast their
            vote for the County School Trustee at Large of Hutchinson
            County, Texas.

            "3. Article 2676 of the Revised Civil Statutes of Texas,
            1925, and of Vernon's Annotated Statutes of Texas, pro-
            vides, in regard to the election of such trustee, in part
            as folloxs: 'One of whom shall be elected from the county
            at large by the qualified voters of the common and consoli-
            dated independent school districts of the county, and one
            from each Commissioners Precinct by the qualified voters
            of each Commissioners~Precinct.'
Honorable J. 0. Ward - Page 2 (O-7293)



          "gueation: May the qualified voters of .sconsolidated
          echool district, such consolidation comprising an inae-
          pendent school dirtrict and a common echool district,
          cant their vote for a County School Truntee at Large In
          an election for County School Trurteee?”

          Asauning proper consolidation of the districts mentioned, it neces-
sarily follow6 that the new district is a "consolidated independent district."
Article 2806, V. A. C. S. The express language of Article 2676, V.A.C.S.,
allows the qualified voters of such .adistrict to cast their ballots for a
County School Trustee at Large.

          Therefore, your question ia answered in the affirmative.

                                                      Yours very truly

APPROVED JCL 24, 1946                            ATTORNEY CIENHlALOFTEXAS

/n/ W. V. Geppert

(Acting) ATTORNEY -L      OF TMAS                By   /a/ w00dr0wizawaras
                                                         Woodrow Edwards
                                                               Assistant




                                           APPROVED
                                           OPINION
                                          COMMITmE